Citation Nr: 1341295	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-32 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) and depressive disorder.

3.  Entitlement to an initial compensable rating for lumbar disc disease

4.  Entitlement to an initial compensable rating for bruxism.

5.  Entitlement to an initial compensable rating for vitiligo of the elbows and knees.

6.  Entitlement to an initial compensable rating for atopic dermatitis of the feet and fingers.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1999 to September 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Benefits Delivery at Discharge (BDD) Unit in Salt Lake City, Utah.  Jurisdiction over the appeal was subsequently transferred to the Seattle, Washington, VA Regional Office (RO).  In May 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to her and the submission of evidence which she may have overlooked and which would be advantageous to her position was suggested.  See 38 C.F.R. § 3.103(c) (2012). 

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of the electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate her claim in July 2009 and August 2009. 

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim.  38 C.F.R. § 3.159 (2012).  Records held within VA control are considered to be a part of the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA's duty to assist includes conducting a thorough and contemporaneous medical examination.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that the burden was upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. Derwinski, 1 Vet. App. 566 (1991).  The Court has also held that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining relevant evidence.  

VA regulations provide that when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination an original compensation claim shall be rated based upon the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  See 38 C.F.R. § 3.655 (2012).  

In this case, the record shows that in May 2011 the Veteran requested that her VA examinations be conducted in Seattle and that VA records show she refused VA examinations in Tacoma, Washington, on July 5, 2011.  The record also shows she was provided VA correspondence dated July 7, 2011, addressing why her examinations could not be conducted in Seattle.  There is no indication, however, of any subsequent efforts to re-schedule the examinations nor that the Veteran is unwilling without good cause to report for VA examinations.  The Veteran testified in May 2012 that she had received recent treatment, including non-VA treatment, pertinent to the issues on appeal.  VA treatment records dated from 2009 to 2011 were also added to the electronic record subsequent to the last supplemental statement of the case in October 2011.  The Board finds further development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Whether or not the Veteran responds appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained she should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that she is ultimately responsible for providing the evidence.

2.  Notify the Veteran that additional examinations are necessary to adequately adjudicate the issues on appeal.  She must be informed that if she fails to report for such examinations or reexaminations, without good cause, her original compensation claims shall be rated based upon the evidence of record.  

3.  Following completion of the above, schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that she has hypertension that was incurred in or aggravated by active service or which is proximately due to her service-connected psychiatric disabilities.  The examiner must address the March 2006 service treatment report indicating borderline blood pressure and VA treatment records dated in December 2009 providing a diagnosis of labile hypertension.

Opinions should be provided based on the results of examination, a review of the service treatment and post-service medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Following completion of directives #1 and #2, schedule the Veteran for a VA examination for opinion as to the nature and severity of her service-connected PTSD and depressive disorder.  All indicated examinations, tests, or studies necessary for an adequate opinion should be conducted.  

Opinions should be provided based on the results of any additional examinations or studies, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  Following completion of directives #1 and #2, schedule the Veteran for an appropriate VA examination for an opinion as to the nature and severity of her service-connected lumbar disc disease.  All indicated examinations, tests, or studies necessary for an adequate opinion should be conducted.  Ranges of joint motion should be reported in degrees.  Any additional functional limitation due to pain, excess motion, weakened motion, fatigability, or incoordination must be identified.  

Opinions should be provided based on the results of any additional examinations or studies, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.


6.  Following completion of directives #1 and #2, schedule the Veteran for a VA dental examination for an opinion as to the nature and severity of her service-connected bruxism.  All indicated examinations, tests, or studies necessary for an adequate opinion should be conducted.  

Opinions should be provided based on the results of any additional examinations or studies, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

7.  Following completion of directives #1 and #2, schedule the Veteran for a VA dermatology examination for opinion as to the nature and severity of her service-connected vitiligo and atopic dermatitis disabilities.  The examiner should address the Veteran's reports of symptom manifestations to other parts of the body and provide opinions as to the areas and total body areas affected over the course of this appeal.  All indicated examinations, tests, or studies necessary for adequate opinions should be conducted.  

Opinions should be provided based on the results of any additional examinations or studies, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

8.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

